 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLakewood Mechanical Contractors, Inc. and ThomasR. Church. Case 30-CA-5870February 12, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn September 8, 1981, Administrative LawJudge Wallace H. Nations issued the attached De-cision in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed an answering brief. The Gen-eral Counsel filed a motion to strike, and Respond-ent filed an objection to the motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, briefs,motion and objection, and has decided to affirmthe rulings, findings,' and conclusions 2 of the Ad-ministrative Law Judge and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are itcorrect. Standard Dr,Wall Productrs, Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir1951). We have carefully examined tile record and find no basis for re-versing his findings. We also find no merit to the General Counsel's re-quest for de novo review of the record or in the motion to strike, anddeny themIn sec. IIL(A).(I), par. 4, of his Decision, the Administrative l.awJudge inadvertently stated that Charging Party Church quit his employ-ment with Respondent in May 1978 The correct time is May 1979. andthe Decision is corrected accordingly2 We agree with the Administrative L.aw Judge's conclusion that Re-spondent did not interrogate employee Schoeneck in violation of Sec.8(a)(l) of the Act, since we find that in the circumstances of this caseRespondent's conduct did not reasonably tend to interfere with the freeexercise of employee rights under the ActDECISIONSTATI-MENI' OF: HI CASIWAI..ACE H. NATIIONS, Administrative Law Judge:Upon a charge brought by Thomas Church on June 2,1980, a complaint was issued on July 31, 1980, allegingthat Lakewood Mechanical Contractors, Inc. (herein Re-260 NLRB No. 24spondent), violated Section 8(a)(1) and (3) of the Act byinterrogating and coercing employee Church in middleto early March 1980, concerning his protected concertedactivities and by discharging Church on or about March23, 1980. In addition, on brief, the General Counsel as-serts that the facts established that Respondent illegallyinterrogated employee Hugo Schoeneck concerning hissympathies concerning protected activities in violation ofSection 8(a)(1) of the Act. Respondent's answer deniesthese allegations. A hearing was held on April 23-25,1981, at Rhinelander, Wisconsin. Briefs were receivedfrom both Respondent and the General Counsel on orabout May 29, 1981.Upon the entire record in this case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS AND CONCLUSIONSi. THE BUSINESS OF THE RESPONDENTRespondent is engaged, among other things, in theconstruction of sewer and water lines with its principalplace of business in Rhinelander, Wisconsin. Respondent,in its answer, admits that it is an employer within themeaning of the Act and that it is engaged in a requisiteamount of interstate commerce.11. TIHE L.ABOR ORGANIZATION INVOI.VEDInternational Union of Operating Engineers, LocalUnion No. 139, referred to as the Union, is a labor orga-nization within the meaning of the Act.Ill. TIHE Al I GID UNFAIR LABOR PRACTICESA. The Allegations Relating to Respondent'sInterrogation and Discharge or Refusal To RehireChurch in March 19801. BackgroundRespondent, based in Rhinelander, Wisconsin, is runby John A. Taylor, chairman of the board, and his twosons, Gary Taylor and Tom Taylor. The ChargingParty, Church, was a boyhood friend of Tom Taylor,their friendship extending back to high school days whenthey were best friends. Church has had a history of diffi-culties both with the legal authorities and with his ownfamily, and through his friendship with Tom and JohnTaylor, was given assistance over the years with hisproblems. Through his friendship with Tom and othermembers of the Taylor family, Church secured employ-ment with Respondent, working primarily with his bestfriend, Tom. At times when Church had problems atwork he would go to Tom to have those problemsstraightened out.Prior to May 1979, Respondent did not have a collec-tive-bargaining agreement with the Union. In May 1979,Respondent was working on a project in Michigan re-ferred to as the Bates project. Church was employed onthat project as an operating engineer. Respondent en-tered into a collective-bargaining agreement with the In-ternational Union of Operating Engineers, Local No.180 I.AKEWOOD MECHANICAL CONTRACTORS. INC324, covering the Bates Project in Michigan, and LocalUnion No. 139 covering most of Wisconsin. The collec-tive-bargaining agreement, under article 2, contains aunion security provision requiring all employees withinthe jurisdiction of the agreement to become union mem-bers and maintain such membership.In May 1979, John Taylor informed Church that theunion contracts had been signed making Church un-happy because he did not want to join the Union.While Church was on the Bates job, he was contactedby David Waite, the business representative for theUnion. During that conversation, Church made it clearthat he did not want to join the Union, but nonethelesswas persuaded to fill out an application for membership.The application also required the payment of an initi-ation fee of $302. However, at that time, Church onlypaid the sum of $5 and agreed to pay the remaindershortly thereafter. Waite testified that he heard nothingfurther from Church until approximately January 1980.Church, however, claimed to have contacted Waite onnumerous occasions regarding his health benefits inAugust 1979. In any event, Church did not pay his initi-ation fee to the Union and became a member in goodstanding with the Union until August 27, 1979.i Becauseof his dissatisfaction with pay provisions on the Batesjob, Church quit his employment with Lakewood in May1978.Almost immediately, Church was rehired and put towork on very small jobs by Tom Taylor, and ultimatelyput to work on a project at Lac du Flambeau. That jobwas on an Indian reservation and apparently the Unionhad little jurisdiction in the area and thus Church wasable to avoid fully joining the Union. During the monthsof May, June, July, and August, Judith Cook, the payrollclerk for Lakewood, understood that Church had notjoined the Union and therefore (mistakenly) concludedthat vacation benefits were not to be deducted from hischeck, and payments to the union fringe benefit fundwere not to be made for Church. When Cook was ad-vised in September 1979 that Church had joined theUnion, she began reporting and paying fringe benefits forI At points in the General Counsel's brief. it is urged that Church wasa full union member as early as May 1979, swhich would cast doubt onRespondent's defense that it honestly did not believe health benefit pay-ments for Church should he made on Church's behalf for the summermonths of 1979 1 find that the Company did not believe Church to he aunion member until August or September 1979, for the reason thatChurch led them to believe that this was the fact Little of the testimonsis actually in conflict, only shadings or implications that can he drawntherefrom. In those few instances where implications favorable to eitherChurch or Respondent could be drawn from the facts and no clear pathis shown from surrounding evidence, I have credited Respondent's ser-sion. In my view. Church's credibility was severely strained by his cava-lier attitute toward his supposed employer at the time of this hearing Onthe first day of the hearing. Church testified that he had found employ-ment in 1980 with a local insurance agency through a friendship he hadmade with the agency's owner He stated that he had quit his job about 3days prior to the hearing and had gone to work for a competitor TheGeneral Counsel called as a witness the owner of Church's previous em-ployer who, after relating how Church was hired by him as a result of asocial friendship, was shocked to be confronted with the fact that Churchwas presently employed by a competitor. in violation of Church's em-ployment contract. This action by Church. as well as the demeanor ofChurch in comparison with that of John Taylor, Resppondent's chief wit-ness, constitutes the reasons for my crediting Respondent's version of thefactsChurch. This coincides with the time that Church finallypaid his initiation fee. Church's payment of the initiationfee which authorizes the receipt of health and insurancecoverage coincides with the day when Church firstlearned his wife was pregnant.In January 1980, Church contacted John Taylor, ad-vising him that his wife was pregnant, and expressedconcern over whether she was covered under the unioninsurance policy. He also expressed concern abouthaving to pay insurance premiums through an expectedlayoff period because the minimum number of hours hadnot been reported for him under the fringe fund provi-sions over the past year. John advised that he wouldlook into it and thereafter check with Cook, the payrollclerk, to determine if fringes had not been paid duringthe summer of 1979, when Church claimed not to be amember of the Union. John Taylor then personally con-tacted Waite, advised him of the potential problem, andlearned that benefits were supposed to be paid whetheror not employees were members of the Union. Thereaf-ter, on February 27, 1980, Waite came into the offices ofLakewood. Cook, Lee Fischer, and Waite reviewed thepayroll records to determine the hours Church workedin the months of May, June, July, and August 1979, andwhat fringe payments were owing. The amount involvedwas approximately $1,300. In addition, it was determinedthat there were two other employees for whom fringeshad not been paid, and Lakewood also paid thosefringes. These two employees are still actively in theemploy of Respondent. Cook then prepared a reportform for submission to the fringe fund. Thereafter,checks were drawn for payment of fringe funds, and sentin with the report to the Union. As suggested by Waite,on February 27, 1980, the report was sent in on March 5,1980, along with the regular monthly report. The testi-mony is undisputed that there was no controversy of anykind over the payment of the fringe funds for the missedmonths in the summer of 1979.2During the months of January and February and theearly part of March 1980, Church was employed byLakewood on a part-time basis (6 hours a week) in orderto obtain extra income while drawing unemploymentbenefits. The construction business in northern Wisconsinis seasonal and virtually all the construction employeesare laid off during the winter months. This sporadicwork afforded Church continued through March 20,2 Tom Church testified that on or about February 28, 1980, he went tosee Tom Taylor at his office Tom was sitting behind his desk looking ata paper containing Church's name and some hours. Upon being askedwhat the paper was about. Church stated that Tom Taylor "slung" thepaper across the desk and said, "This is going to cost the company51.300" Church stated that the tone of voice used by Tom was an angryone As far as I can determine from the record, this is ihe only evidenceof anyone with management at Lakewood being the least bit upset abouthaving Ito pay health benefits on behalf of Church or the two other em-ployees for whom such payments were inadvertently not timely made Inlight of the concern shown by the Company's owner, John Taylor. aboutthe welfare of Church's wife who was pregnant at the time and his seeingto it that Church could draw unemployment compensation during thewinter slack season in the Wisconsin construction trade, this alleged out-burst over S1,t00 seems uncharacteristic of the Company's attitudetoward payment of the health benefits, as demonstrated by all the othl-erevidence in the record Accordingly, I accord this alleged confrontationlittle weighl in this Decision181 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1980. During January 1980, Church was given a free tripto Florida by Respondent as a bonus for finishing a jobin the fall of 1979, within an allotted time. In March1980, when work on the company's projects recom-menced, the first project was the Suamico Project andthe foreman on that project was Anthony Gardas. Withrespect to this job, and as will be discussed in moredetail at a later point in this Decision, John Taylor in-formed Church that he would no longer be employed asa backhoe operator on Respondent's projects unless re-quested by one of the foremen on the particular project.:'Following this notification by John Taylor on or aboutMarch 28, and realizing that he would not be taken offlayoff status and put on the Suamico job unless pickedby a foreman, Church wrote to his union representative,David Waite, claiming that he had been terminated. Inthat letter Church stated that "I cannot understand forwhat reason I was fired." He also stated that "I havebeen advised by legal counsel that the terms of our con-tract have been violated." In this letter Church specifi-cally made reference to notices required to be given himby the various provisions of the collective-bargainingagreement.Waite thereupon conducted an investigation of thematter and advised Lakewood that, according to the col-lective-bargaining agreement, it should have givenChurch a formal layoff notice. Accordingly, on April I 1,1980, a layoff notice was sent to Church, advising him ofhis layoff status as of January 25, 1980, the date onwhich Church began his layoff, applied for unemploy-ment compensation benefits, and began drawing benefits.After Waite had contacted Lakewood, reviewed re-cords, determined that Church was collecting unemploy-ment, and investigated the circumstances surroundingChurch's claim that he had been fired, he contactedChurch by telephone on April 6, 1980, and explained toChurch the difference between being fired and being onlayoff status. Thereafter, on May 4, 1980, Church wrotea subsequent letter, in which he alleged he had been dis-charged because he pursued health benefits. Accordingto Waite, prior to the receipt of this letter, he had norecollection of Church ever claiming he had been dis-charged because he pursued health benefits.2. Contentions and conclusionsBased on the foregoing facts, the General Counselcontends that Respondent has violated Section 8(a)(l)and (3) of the Act by either discharging or refusing torehire Church because of his concerted activities, i.e.,pursuing his health benefits. The General Counsel alsorelies on an incident in late February 1980, when Churchmentioned a meeting with Tom Taylor and HugoSchoeneck, saying that Schoeneck should be paid moremoney. Church based his views in this regard on infor-mation he had obtained from the union work hall. Un-3 The undisputed evidence reflects that it is an industry practice in theinvolved area for foremen to select their backhoe operators. The recordis not clear about Respondent's general practice in ihis regard prior to1981. As far as Church is concerned, he was evidently placed on crewsby Tom Taylor without regard to the wishes of the crew foremen. TomTaylor was in an immediate supervisory status on virtually all the pro-jects on which Church was employed.known to Church, the Company had already raisedSchoeneck's salary. At the meeting, on or about March28, 1980, when Church was advised that he would nolonger be hired unless selected by a foreman, JohnTaylor asked Church why he advised Schoeneck that hewas not being paid properly, and always tried to makeJohn look like Jesse James.4The General Counsel assertsthat John Taylor's anger over Church's mistaken activityon behalf of Schoeneck formed a part of the basis for theCompany's decision to refuse to rehire Church in viola-tion of the Act.Because of the timing of the events involved, onecould infer Church's pursuit of his health benefits andaction on behalf of co-employee Schoeneck were moti-vating or triggering factors in the Company's decisionnot to bring Church off layoff status.However, Respondent offered a convincing defensethat I believe establishes that it would have taken theaction that it did with regard to Church even if Churchhad not sought health benefits and questioned Schoen-eck's pay. As noted heretofore, Church enjoyed, formost of his life, a special and close relationship with theTaylors. Indeed, the evidence reflects that Church wasthe best friend of the owner's son, Tom Taylor. Becauseof this friendship Church was, for most of his employ-ment with Respondent, afforded a status within the com-pany not called for by his job level. It appears that, onmost jobs on which Church worked, Tom was theproject supervisor or, at least, in an intermediate supervi-sory role between Church and whoever was project su-pervisor.Evidently, Tom knowingly allowed Church to per-form his backhoe duties in any manner which Churchdesired. From a technical standpoint Church was an ade-quate backhoe operator. However, other than having anability to take direction and orders from Tom Taylor,Church was apparently unable to satisfactorily takeorders or directions from any other foreman or supervi-sor in the Company. Church's problem in this regardwas summed up by Schoeneck who described Church'son-the-job personality as follows:Q. I'll start you out where we left off. I-I askedyou how he reacted when he would get an orderfrom a foreman, or otherwise disagreed with some-body on the job.A. If it doesn't go the way he wants, then he getsa little hyper. I'll use that. And then he starts doingthings, shortcuts, and things like that.Q.... Yeah. You said when things were goinghis way or he was doing things the way he wantedto, he was fine; but if he was aggravated or some-one gave him orders, then he would react in an en-A short time prior to this meeting. Church had talked to John Tay-lor's nephew, Paul Taylor, and Respondent's foreman, James Zarm,about the delay in the Company paying $1,300 in the Union's health fundon Church's behalf Church said moneys were deducted from his check,and it was as Ihough Respondent had its hand in the gas station "ill. Itappears from the record that John Tlaylr's reference to being made tolook like Jesse James may have related to this conversation, to :heSchoenc.ck incident, or both182 LAKEWOOD MECHANICAL CONTRACTORS, INC.tirely different way. If-if I understand youranswer.And I'm asking you, can you just describe whatyou mean by reacting in an entirely different way'Did he become angry?A. He just-he-yes. He-he just changes. Idon't know. It's just like. I don't have to do it thatway because I know. I'm Tom Church, and TomChurch has done it this way and he's done it andI'm going to do it that way. I'll do it my way andthrow sand over here and throw it that way. Whatelse can I say? I don't know how much you wantme to go into it.Church's inability to get along with foremen is undis-puted. The General Counsel urges that part of this prob-lem is the quality of foremen employed by Respondent.For example, one of the Company's foremen, TerranceMancl, had significant problems with Church on aproject in the fall of 1979. As a result of these problems,a portion of the project on which Church and Manclwere working in an employee-foreman relationship wasnot finished in a timely fashion. Mancl also developed adrinking problem on this job and was either fired or vol-untarily resigned. Another supervisor replaced him andalso had difficulty with Church. This foreman, WayneLewis, is a mathematician who was evidently made fore-man because of his educational background, although hehad little experience in construction work. The GeneralCounsel would infer that this lack of experience was atleast part of the reason for his inability to deal withChurch. However, no matter what fault one might findin the record that could have been laid at the feet of Re-spondent's foremen one cannot escape the fact that virtu-ally every foreman under whom Church worked had ex-traordinary difficulty in supervising him.To explain fully the timing of Respondent's change inattitude toward Church, John Taylor testified that, in1979, Lakewood had a lot of work and had need of anumber of skilled men. At times, Respondent had asmany as 100 to 120 people working for it. During thewinter of 1979-80, John Taylor reviewed the past year'sperformance, noting that the crew run by Mancl had thebest production on the Clover project immediately pre-ceding the fall 1979, Oxford project. Yet, when Manclwent to Oxford with the same crew (with the only dif-ference being Church was added on as the operator) theproduction was drastically reduced. In trying to deter-mine why the production decreased, John Taylor learnedthrough his superintendent, James Gust, that the foremenwere having severe problems with Church and that theproblems stemmed from one set of rules for Church andone set of rules for everyone else. In fact, Gust quit andMancl either quit or was fired from Lakewood, at leastin part, because of the preferential treatment givenChurch and their resulting inability to control or directthe work of Church.The General Counsel asserts that the problemstemmed from Tom Taylor's apparent grant of authorityto Church to supersede the direction of his supervisorsand foremen. That may well be the case. However, as aresult of his review of his crews' performance, JohnTaylor determined that, from that time forward, Churchwas to be treated like every other employee and he wasto be selected for crews in the same manner as was fol-lowed for other employees at Lakewood. Thus, Churchwas put on a project under the procedure followedthroughout the industry, and as was expected under thecollective-bargaining agreement covering Church andthe other employees. As John Taylor stated:I was going to let the foreman be the foreman onthe crew, pick his own crew, so much as possible,and especially his own operator. And I was goingto have a chain of command which I had beforethat wasn't followed, with a foreman reporting tothe superintendent, the superintendent reporting tothe office. I did not want people coming out of thecrew straight into the office clear around everyone.And they were going to follow that with no inter-ference and no meddling from anyone.In the spring of 1980, when work on projects recom-menced, the first project was the Suamico project andthe foreman on that project was Anthony Gardas. AsGardas testified, he selected his operator for Suamico inputting together a crew in the spring at the startup. Hetestified that he was free to select Tom Church or anyother operator. His reason for not selecting Church wasbecause he was aware of Church's inability to get alongwith and take orders from other foremen.Upon learning that he was not to be put on the Sua-mico job, Church went to the offices of Lakewood, onor about March 28, 1980, and engaged in conversationwith John Taylor. Later, at a meeting at Lakewood of-fices, John Taylor made it clear to Church what hisproblem was:I told Tom Church in my office that if a foremanpicked him out I would put him on the job. I wasnot going to place him on a job and in particularnot on a job with Tom Taylor unless the foremanhad picked him. And I said, I've talked to all ofthese foremen. And I said, in one particular case Iasked Fred Felbaab if he would use you down hereto make these borings and to run the water andsewer lines for this project. And he told me, no, hedidn't care to have Tom on this job. He wouldrather have Randy Jewel. And so, I sent Randy.And I said to him, Tom, my foremen don't care towork with you, or have you work for them. Buteither you mend your own fences or go to anothercontractor. ...But unless a foreman of mine callsfor you, you're not going on a project.In fact, John Taylor did offer to refer Church to anumber of other contractors within the area. Two of Re-spondent's foremen also confirmed that Lakewood gavethem the option to pick Church and put him to work ontheir crews.From the evidence, it must be concluded that the deci-sion not to rehire Church was that of John Taylor andJohn Taylor alone. Although the timing is such that onemight infer that Church's pursuit of health benefits183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplayed a role in his decision not to rehire Church absenta request from a foreman, nothing else in the evidencewould bear this out. Respondent's giving a free trip toChurch after it became aware of his pursuit of healthbenefits and its continued giving to Church the maximumhours of work compatible with drawing unemploymentbenefits long after this pursuit came to their knowledgewould belie the inference that John Taylor was in anymanner upset about Church's quest. More questionable isJohn Taylor's reaction to Church's suggesting in front ofSchoeneck and Tom Taylor that Schoeneck should bepaid more by Respondent when in fact, a raise had al-ready been given, and Church's comments to fellow em-ployees that Respondent had its hand in the "till." Thesimple fact that these matters were brought up at themeeting where Church was made aware that he was notbeing recalled absent a foreman's request would indicatethat they had in fact, to some degree, angered JohnTaylor.To believe that Church's comments would not angerone in John Taylor's position would defy credulity. Hehad for years aided Church in a variety of problems inan almost familial relationship. Such irresponsible re-marks as those of Church's, uncalled for under the cir-cumstances, would anger or irritate anyone. However, tosay that these remarks and the quest for health benefitswere the motivating reasons for Respondent's refusal toreinstate Church absent a formal request, I find to beequally incredible. Respondent's business grew substan-tially in 1979, and offered promise of growth in 1980. Ifind it entirely reasonable for John Taylor to initiate areview of the 1979 performance and Respondent's prob-lems following the 1979 construction season. The Com-pany's operations were becoming widespread and evi-dently more difficult to control on a personal basis. ThatJohn Taylor found upon review that Church was a prob-lem employee is fully supported by the record. To findthat the problem would be best solved by Church's seri-ous attempt to establish a good working relationshipwith a foreman upon whom he was not forced is entirelyreasonable. I find that Respondent would have taken thisaction, and taken when it did regardless of Church'saction regarding his health benefits, his unsolicited at-tempt to raise Schoeneck's salary, and his unfavorablecomments about John Taylor. Accordingly, I find thatRespondent's refusal to rehire Church, absent a fore-man's request, does not constitute a violation of the Act.B. Allegations Relating to Respondent's Interrogationof Hugo SchoeneckAs noted above, both Church and Schoeneck testifiedthat they went to Respondent's business office to talk toTom Taylor in order to ascertain whether Schoeneckwould be receiving room and board for operator school-ing. After Tom Taylor answered affirmatively, Churchinformed Schoeneck that he had talked to persons at theUnion hall at Wausau and that Schoeneck should be get-ting paid more as an apprentice operator. Schoeneck tes-tified that at this time Church did not know that he hadalready brought his problem concerning low wages toTom Taylor's attention and that Tom Taylor had givenhim a raise. So Schoeneck and Tom Taylor merelyshook their heads. Schoeneck, in his affidavit, testifiedthat:About 2 days later T. Taylor and I went to the rootbeer stand for food and drink at Taylor's expense.No one else was present. Taylor said: What do youthink of what Church was saying the other day? Isaid, I thought it was a bunch of foolishness. Taylorthen said, do you know that Church is taking us tocourt over some of this stuff? I said, it doesn't haveanything to do with me. And Taylor said no.In testimony at the hearing, Schoeneck affirmed thatsuch a conversation had taken place and that the contentof the conversation was as set forth within the affidavit.However, he said that the timing set out in the affidavitwas clearly incorrect. The meeting took place approxi-mately in April 1980.The General Counsel contends that Taylor's questionsat the root beer stand constitute interference with thefree exercise of Schoeneck's employee rights under theAct. I disagree. The question asked of Schoeneck wasalmost rhetorical in nature and cannot clearly be relatedto Schoeneck's request for a raise or Church's requestthat Schoeneck be given a raise.I cannot find that the involved conversation wouldhave had any impact upon Schoeneck or any other em-ployee of Lakewood. Accordingly, I conclude that theconversation does not constitute a violation of Section8(a)(l) of the Act.For all the reasons set forth above and based upon theentire record in this proceeding, I conclude that Re-spondent did not violate Section 8(a)(l) or (3) of the Actby discharging or refusing to rehire Church or by any ofits conversations with Church. I further find that Re-spondent did not violate Section 8(a)(1) of the Act by itscomments to employee Schoeneck in the course of aconversation with Tom Taylor. Inasmuch as the com-plaint alleges no other violations of the Act by Respond-ent, my order will provide for its dismissal.Upon the foregoing findings of fact and the entirerecord in this case, I make the following:CONCt USIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(1) or (3) of the Actby discharging or failing to rehire Tom Church, by itsconversations with Tom Church, or by its conversationwith Hugo Schoeneck.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, as amended, I issue the following rec-ommended:184 LAKEWOOD MECHANICAL CONTRACTORS. INC. 185ORDER5It is hereby ordered that the complaint, and the sameis hereby, dismissed.In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes